Title: Introduction to a Plan for Benefiting the New Zealanders, 29 August 1771
From: Franklin, Benjamin
To: 


In July, 1771, James Cook and the crew of the Endeavour returned from a three-year voyage around the world. They had spent six months on the coasts of New Zealand, and had carefully examined the islands for the first time; the inhabitants, they reported, were “a brave and generous race, who are destitute of Corn, Fowls, and all Quadrupeds except Dogs.” A group of men, including Franklin and Alexander Dalrymple, discussed this report; and the suggestion was made that the British  had a duty to bring the amenities of their civilization to the newly discovered people. Franklin took up the suggestion, and said that “He would with all his heart subscribe to a voyage intended to communicate in general, those benefits which we enjoy to Countries destitute of them, in the remote parts of the Globe.” The company warmly agreed. Dalrymple consented to take command of such an expedition, and to draw up a prospectus in the hope of eliciting subscriptions. The purpose of the scheme he sketched was to carry out livestock, corn, iron, etc., and to bring back whatever flora could be advantageously grown in England; the estimated cost of a 350-ton ship and a crew of sixty, and of wages for three years, was £15,000. When the prospectus was printed for circulation, Franklin contributed the foreword below. It was not enough to arouse public enthusiasm, for the expedition never took place.
 
August 29, 1771.
Britain is said to have produced originally nothing but Sloes. What vast advantages have been communicated to her by the Fruits, Seeds, Roots, Herbage, Animals, and Arts of other Countries! We are by their means become a wealthy and a mighty Nation, abounding in all good Things. Does not some Duty hence arise from us towards other Countries still remaining in our former State?
Britain is now the first Maritime Power in the world. Her Ships are innumerable, capable by their Form, Size, and Strength, of  sailing all Seas. Her Seamen are equally bold, skilful, and hardy; dexterous in exploring the remotest regions, and ready to engage in Voyages to unknown Countries, tho’ attended with the greatest dangers. The Inhabitants of those Countries, our Fellow-Men, have Canoes only; not knowing Iron, they cannot build Ships: They have little Astronomy, and no knowledge of the Compass to guide them; they cannot therefore come to us, or obtain any of our advantages. From these circumstances, does not some duty seem to arise from us to them? Does not Providence, by these distinguishing Favours, seem to call on us, to do something ourselves for the common Interests of Humanity?
Those who think it their Duty to ask Bread and other Blessings daily from Heaven, should they not think it equally a duty to communicate of those blessings when they have received them; and show their Gratitude to their Great Benefactor, by the only means in their power, promoting the happiness of his other Children?
Ceres is said to have made a Journey thro’ many Countries, to teach the use of Corn, and the art of raising it. For this single benefit, the grateful Nations deified her. How much more may Englishmen deserve such Honour, by communicating the knowledge and use, not of Corn only, but of all the other enjoyments Earth can produce, and which they are now in possession of. Communiter bona profundere, Deum est.
Many Voyages have been undertaken with views of profit or of plunder, or to gratify resentment; to procure some advantage to ourselves, or do some mischief to others: but a voyage is now proposed, to visit a distant people on the other side the Globe; not to cheat them, not to rob them, not to seize their lands, or enslave their persons; but merely to do them good, and enable them as far as in our power lies, to live as comfortably as ourselves.
It seems a laudable wish, that all the Nations of the Earth were connected by a knowledge of each other, and a mutual exchange of benefits: But a Commercial Nation particularly should wish for a general Civilization of Mankind, since Trade is always carried on to much greater extent with People who have the Arts and Conveniencies of Life, than it can be with naked Savages. We may therefore hope, in this undertaking, to be of some service to  our Country, as well as to those poor people, who, however distant from us, are in truth related to us, and whose Interests do, in some degree, concern every one who can say, Homo sum, &C.
